 1                                                             The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                          NO. CR19-080-RAJ
11
                              Plaintiff
                                                         ORDER EXCLUDING IMPROPER
12
                                                         REFERENCES TO DEFENDANT’S
13                                                       POSSIBLE SENTENCE
                         v.
14
         BRYAN EDMOND SARNOWSKI,
15
16                            Defendant.
17
18          The United States of America filed a motion in limine seeking an order by the
19 Court prohibiting the defense from making improper references about potential
20 punishment in the presence of the jury, as described in the motion. Good cause
21 appearing, and no opposition being filed, the Court hereby
22          ORDERS that the Government’s motion (Dkt. #21) is GRANTED. Counsel for
23 Defendant Bryan Sarnowski and Defendant Bryan Sarnowski, and any other defense
24 witnesses, shall not refer, before the jury, in questioning, argument, elicited testimony, or
25 otherwise, to the potential prison time Defendant faces if he is found guilty.
26 ///
27 ///
28

     ORDER EXCLUDING IMPROPER REFERENCE                                       UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     TO SENTENCE - 1
                                                                               SEATTLE, WASHINGTON 98101
     United States v. Bryan Sarnowski; CR19-080-RAJ                                  (206) 553-7970
1          This Order does not preclude any otherwise appropriate inquiry about potential
2 consequences facing any witness who is testifying in exchange for favorable
3 consideration in a criminal case.
4          DATED this 4th day of October, 2019.
5
6                                                     A
7                                                     The Honorable Richard A. Jones
8                                                     United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER EXCLUDING IMPROPER REFERENCE                                     UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     TO SENTENCE - 2
                                                                             SEATTLE, WASHINGTON 98101
     United States v. Bryan Sarnowski; CR19-080-RAJ                                (206) 553-7970
